Citation Nr: 0106519	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of trauma to the left foot.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran indicated on his December 1999 substantive appeal 
that he wanted to appear before a member of the Board sitting 
in Chicago, Illinois.  He withdrew that request by written 
correspondence in February 2000, and the Board will now 
proceed with adjudication of the case on the merits.

A private examination report was received by the Board in May 
2000.  A waiver of local jurisdiction was included along with 
the letter; thus, the Board will consider the new evidence on 
a de novo basis without prejudice to the veteran.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran is able to stand, bear weight, and hop 
without discomfort on the left foot, which does not manifest 
moderate disability.  

3.  There is no medical evidence associating a left ankle 
ailment with an injury to the left foot in service.  

4.  The preponderance of evidence is against a finding that 
varicose veins are etiologically related to either active 
duty or service-connected residuals of trauma to the left 
foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for residuals of a trauma to the left foot have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2000).

2.  Varicose veins were not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991, 
as amended by the Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)) ; 38 C.F.R. 
§§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Trauma to the left foot

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The record in this case contains a VA examination report, a 
private examination report, and VA outpatient treatment notes 
relevant to the claim.  In light of these records, the Board 
concludes that the record has been properly developed and no 
further assistance is necessary to comply with the Act.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
ratings is to be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The veteran established service connection for residuals of 
the trauma to the left foot in September 1999, and a 
noncompensable evaluation is presently assigned under Code 
5284.  That Code provides a 10 percent rating for moderate 
foot injuries.  A 20 percent rating is warranted for 
moderately severe foot injuries, and a 30 percent evaluation 
is warranted for severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The Board also notes that, where the 
requirements for a compensable evaluation are not met, a zero 
percent evaluation must be assigned.  38 C.F.R. § 4.31.

The service medical records show that the veteran was seen 
after striking the dorsal aspect of his left foot.  He had 
moderate swelling and tenderness.  No impairment was 
mentioned on his examination for separation from service.  

Treatment records from the Samaritan Health System in August 
1996 show that the veteran had a history of right leg 
thrombophlebitis, peripheral venous insufficiency, and 
varicose veins in the lower extremities.  Most of the 
records, however, are unrelated to this claim.

According to a July 1999 VA examination report, the veteran 
had an injury to the dorsum of his left foot during active 
duty.  He returned to full duty without any further 
difficulties after moderate swelling and tenderness had been 
treated with some analgesic medication and soaking.  Physical 
examination revealed that the veteran had a brisk gait 
without hesitation or discomfort.  He was able to stand and 
bear weight on the left foot without any discomfort, and he 
could hop on the foot.  The examiner indicated that the 
specific area of the dorsum of the left foot was "slightly 
more tender" than other areas, but there was no edema and 
the veteran indicated that he could walk a mile a day without 
causing any problem to the foot.  The examiner diagnosed post 
trauma to the left foot.  An X-ray showed a vertical lucency 
projected throughout the entire diaphysis of the proximal 
phalange first digit, and a large plantar calcaneal spur was 
demonstrated.

The veteran submitted a letter from G. C. T., M.D., showing 
that the veteran gave a history of gradually increasing pain 
in the left ankle for 15 years.  The left ankle joint was 
diffusely tender and the veteran reported that he had pain 
when flexing the ankle.  On physical examination, there was 
"mild" diffuse tenderness and no swelling.  Dr. Taganyi 
diagnosed post-traumatic arthritis of the left ankle.  In his 
history, Dr. Taganyi reported that the veteran had related he 
injured his ankle in 1965.  

After weighing the applicable evidence of record, the Board 
concludes that an initial compensable evaluation is not 
warranted for the left foot injury.  In this regard, the VA 
examination report from July 1999 reveals that the veteran 
could stand, bear weight, and even hop on the foot.  Further, 
the examination report reflects that he indicated that he 
could walk for a mile on the foot.  No more than a slight 
tenderness was reported by the examiner.  The service medical 
record reflects that the veteran injured his foot, not the 
ankle joint.  There were no complaints or findings reported 
in service regarding the ankle joint.  

In view of the objective findings shown on the 1999 VA 
examination, a compensable rating is not warranted.  The 
private medical report is based on an inaccurate history and 
relates findings that are not part of the service connected 
impairment.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's disability of the left ankle.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim. See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).

Varicose Veins

The veteran was afforded a VA examination in connection with 
this claim.  The examiner offered an opinion regarding the 
etiology of the veteran's varicose veins, and the record also 
contains an examination report from a private physician.  
There is no indication of additional medical evidence that is 
relevant to this appeal.  Thus, the Board concludes that the 
record has been properly developed in compliance with the 
Act, and the Board may make a determination based on the 
merits of this case.  Under the Act, VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Board further finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.

A veteran may be granted service connection for a disability 
resulting from a disease or an injury incurred or aggravated 
by active service.  38 C.F.R. § 1110 (2000).  Service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection if established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310.  
Generally, a grant of service connection requires that the 
veteran offer competent medical evidence of a current 
diagnosis, an injury or disease incurred during active duty, 
and a nexus or link between them.  The veteran need not offer 
a preponderance of evidence; rather, the evidence must be in 
equipoise for a grant of service connection to be warranted.

The veteran's service medical records are absent of any 
findings for varicose veins.  His separation examination does 
not reflect that a finding of varicose veins was made at that 
time.  He has claimed that the service-connected left foot 
disability is causing the varicose veins.

A VA examiner in July 1999, however, disagreed with that 
assessment.  After examination of the left foot and the 
varicose veins in the lower extremities, indicated that "it 
is my opinion that the problem of varicose veins is unrelated 
to the history of striking the left foot."  The examiner 
based that determination on the examination revealing that 
the varicose veins in the dorsum area of the left foot were 
similar in size and nature to the varicose veins elsewhere.

According to the examination report from Dr. T received in 
May 2000, the veteran had varicose veins, which were most 
prominent at the site of the left ankle injury.  Dr. T. 
expressed an opinion of "venous insufficiency/varicosities, 
trauma by history an etiologic factor"  However, as the Board 
pointed our earlier, the veteran did not injure his left 
ankle during service.  

Photographs of the varicose veins were associated with the 
record in January 2000.  They show that the veteran has 
prominent varicose veins in both lower extremities.
This would confirm that the veteran has widely spread 
varicose veins unrelated to injury in service.  

Again, the Board considered the doctrine of reasonable doubt 
in making this determination; however, the doctrine will not 
be applied because the preponderance of the evidence is 
against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-55 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
residuals of trauma to the left foot is denied.

Entitlement to service connection for varicose veins is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

